Citation Nr: 1022000	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
disability. 

2.  Entitlement to service connection for bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active naval service from January 1952 to 
November 1955.  The evidence shows that the Veteran was 
wounded in action.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.    

These issues were remanded by the Board for additional 
development in an action dated in March 2009.  There having 
been substantial compliance with the Board's remand orders, 
the case is once again before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran served aboard a combat vessel in Korean 
waters in the winter of 1952-53, where his battle station was 
in an exposed gun mount.  

2.  The Veteran has bilateral neuropathy of the hands and 
feet.  

3.  The Veteran's bilateral neuropathy of the feet is 
etiologically related to exposure to extreme cold experienced 
during his period of active duty.  

4.  The Veteran's bilateral neuropathy of the hands is not 
related to exposure to extreme cold experienced during his 
period of active duty.  




CONCLUSIONS OF LAW

1.  The veteran has a bilateral foot disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009). 

2.  The veteran does not have a bilateral hand disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004, January 2005, and June 2009.  Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet. 

The Veteran complains of pain in his hands and feet, 
including long-standing burning sensation in his feet, that 
he contends result from exposure to extreme cold while 
serving in a gun turret aboard a Navy cruiser in the winter 
of 1952-1953 in the waters close to shore during the Korean 
conflict.  The Veteran's STRs contain no record of cold 
injury or related treatment during his service, and there is 
no medical evidence of complaint or treatment during any 
post-service presumptive period.  

Of record is a buddy statement dated in May 2004 wherein a 
shipmate noted that he and the Veteran served together in a 
three-inch anti-aircraft gun mount that was an open mount 
(i.e., open and therefore exposed to the elements), and that 
most of the fighting they participated in was in Won San 
Harbor, where the temperatures reached to below zero degrees 
(presumably Fahrenheit), and that they often spent several 
hours at a time at their station in the gun mount.  

Of record are VA treatment records, including those of the 
Veteran's treating podiatrist that relate to the Veteran's 
diagnosed diabetes.  In several of these documents the doctor 
attributed the Veteran's neuropathy symptoms to his diabetes 
and to pernicious anemia.  

Also of record is an examination report from one of the 
Veteran's private care providers, Corin Wilde, D.P.M.  Dr. 
Wilde diagnosed, inter alia, diabetes mellitus with 
neuropathy.  Noting the Veteran's claimed cold exposure in 
Korea, the doctor noted that the Veteran's pain in his feet, 
which has been present for years (according to the Veteran), 
was likely due to extreme cold exposure.  The doctor noted, 
however, that it is impossible to separate how much of the 
Veteran's current condition is due to diabetic neuropathy and 
how much is due to his earlier cold exposure.  

The principal reason for the Board's earlier remand was to 
afford the Veteran with a VA cold injury protocol 
examination.  That examination was conducted in November 
2009.  After reviewing the Veteran's case file and discussing 
the Veteran's reported symptoms and history of cold exposure, 
the examiner reported that the Veteran suffers decreased pain 
sensation in the bilateral hands and bilateral feet, as well 
as skin on both feet that was both cooler than normal to the 
touch and very dry.  The examiner diagnosed neuropathy in the 
hands and feet that adversely affects many of the Veteran's 
daily activities.  

The examiner had been asked to provide an opinion as to 
whether it is at least as likely as not that the Veteran has 
any hand or foot disabilities that are related to his averred 
exposure to cold weather while serving aboard ship in Korean 
waters during the winter months.  In response to this 
question, the examiner responded that she could not resolve 
the issue without resorting to mere speculation.  She went on 
to say, however, that the Veteran's complaints of burning 
sensation of feet for years may very well be from cold 
exposure, but that she could not differentiate what is from 
diabetes "or what is from so long ago," impliedly meaning 
the Veteran's averred exposure to extreme cold in Korea.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including some organic diseases of 
the nervous system, may be presumptively service connected if 
they become manifest to a degree of 10 percent or more within 
one year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  Neither of the Veteran's claimed 
disabilities meets this criterion; service connection on a 
presumptive basis therefore is not warranted.  

Here, there is competent medical evidence of record showing 
that the Veteran has neuropathy of the bilateral hands and 
bilateral feet.  While there is no medical evidence of record 
of any related injury or disease while in service, there is 
competent circumstantial and lay evidence that the Veteran 
was exposed to cold weather extremes while serving aboard 
ship in the waters off Korea during the conflict there.  
Accordingly, giving the Veteran the benefit of the doubt, the 
Board finds that there is competent evidence of an event, 
exposure to cold weather extremes while on active duty, that 
could be related to the Veteran's claimed disabilities.  See 
38 U.S.C.A. § 1154, 38 C.F.R. § 3.102.  

As regards the final element necessary to establish 
entitlement to service connection, the Board finds, again 
affording the Veteran with every benefit of the doubt, that 
the medical evidence regarding a nexus between the Veteran's 
bilateral feet disability and his exposure to cold extremes 
in Korea is in relative equipoise.  This is so because, while 
the Veteran's VA podiatrist has attributed his neuropathy in 
the feet to his diabetes and to pernicious anemia, the 
Veteran's private podiatrist, Dr. Wilde, and the Veteran's 
November 2009 VA examiner both stated that they could not 
differentiate what symptoms are related to cold exposure, and 
what symptoms are related to his diabetes.  Moreover, Dr. 
Wilde went further, stating that the Veteran's pain in his 
feet was likely due to extreme cold exposure.  Accordingly, 
the Board finds that service connection is warranted for the 
Veteran's claimed bilateral foot disability.  

Turning to the Veteran's claim of service connection for his 
bilateral hand disability, the Board finds that service 
connection is not warranted.  Service connection is not 
warranted because, while there is competent medical evidence, 
as discussed above, of a current bilateral hand disability, 
and competent evidence of  exposure to cold weather in 
service, there is no competent and credible medical evidence 
of a nexus between the current disability and the in-service 
exposure to cold weather extremes.  Unlike the issue related 
to the feet, none of the medical providers/examiners even 
suggested that there is a link between the two.  

The Board acknowledges the Veteran's contention that he has a 
bilateral hand disability that is related to his in-service 
cold weather exposure.  However, there is no evidence of 
record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the Veteran's 
own assertions as to the etiology of his bilateral hand 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
and, indeed has utilized it to award service connection for 
the Veteran's bilateral foot disability.  The Board finds, 
however, that the record does not provide even an approximate 
balance of negative and positive evidence on the merits in 
the instance of the Veteran's bilateral hand claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  The Veteran's current 
bilateral hand disability is not traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for bilateral foot 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits.   

Entitlement to service connection for bilateral hand 
disability is denied.  



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


